Citation Nr: 0000491	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  94-14 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
thoracic spine injury, claimed as a mid back disorder.

2.  Entitlement to service connection for the residuals of a 
head injury, to include headaches. 

3.  Entitlement to service connection for the residuals of a 
nose injury. 

4.  Entitlement to service connection for a pulmonary 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND


The veteran had active service from August 1988 to January 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Seattle, 
Washington, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The record shows that a Statement of the Case for the issues 
of entitlement to service connection for a left shoulder 
disability and entitlement to service connection for the 
residuals of a dental trauma was issued in July 1999.  The 
veteran has not submitted a Substantive Appeal for these 
issues, and they are not before the Board.  

The veteran contends that he has sustained several 
disabilities as a result of active service.  He argues that 
he has a current disability of the thoracic spine as a result 
of the same injury which resulted in his service connected 
lumbar spine disability.  The veteran also contends that he 
has headaches due to several blows to his head in service, 
with the most severe blow to his head from a door, and notes 
that he is service connected for an injury to his lip as a 
result of the same trauma.  He argues that he injured his 
nose at the same time as the head and lip, and that he has 
residual disability due to this injury.  Finally, the veteran 
contends that he has a pulmonary disability, and notes that 
he has problems when experiencing chest pains.  

The record shows that the veteran served on active duty in 
the Southwest Asia Theater of operations during the Persian 
Gulf War.  Furthermore, the Board notes that many of the 
veteran's complaints, specifically headaches, difficulty 
breathing, and joint and muscle pains, are symptoms of 
undiagnosed illnesses pursuant to the provisions of 38 C.F.R. 
§ 3.317 (1999).  The RO considered entitlement to 
compensation under 38 C.F.R. § 3.317 in an October 1997 
rating decision, but the December 1997 and July 1999 
Supplemental Statements of the Case issued following this 
decision did not address the provisions of 38 C.F.R. § 3.317.  
A February 1998 statement from the veteran refers to the 
December 1997 Supplemental Statement of the Case, and 
expresses the belief that his symptoms may be the result his 
service in the Persian Gulf region.  The Board finds that 
this aspect of the veteran's claim must be developed further.  

As the issues of entitlement to service connection for the 
residuals of a thoracic spine injury, entitlement to service 
connection for the residuals of a head injury, entitlement to 
service connection for the residuals of a nose injury, and 
entitlement to service connection for a pulmonary disability 
are each inextricably intertwined with the issue of 
entitlement to compensation for an undiagnosed illness as a 
result of service in the Persian Gulf region, they may not be 
addressed at this time.  Therefore, to ensure that the VA has 
met its duty to assist the veteran in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is remanded to the RO for the 
following development:

The RO should consider the issue of 
entitlement to compensation under the 
provisions of 38 C.F.R. § 3.317 for 
disability due to undiagnosed illnesses.  
If entitlement to compensation is denied, 
the veteran and representative should be 
furnished a Supplemental Statement of the 
Case that contains and discusses the 
provisions of 38 C.F.R. § 3.317, and the 
veteran and his representative should be 
provided with the appropriate time in 
which to respond.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no other action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


